Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 5, 2019

                                    No. 04-19-00073-CV

          ADVANCED FOUNDATION REPAIR, L.P. and Structural Repair, LLC,
                              Appellants

                                              v.

                     Jose MENENDEZ and Nicole Newman-Menendez,
                                    Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI02654
                        Honorable Norma Gonzales, Judge Presiding


                                       ORDER
       The appellants have filed a notice stating they have requested a supplemental clerk’s
record containing “the signed Order denying arbitration.” We order the trial court clerk, Mary
Angie Garcia, to file the supplemental clerk’s record by March 15, 2019.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court